 1
 2
 3
 4
 5
 6
 7
                      IN THE UNITED STATES DISTRICT COURT
 8
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
     JENNA KASKORKIS and KIM                     Case No: 3:16-cv-00990-WQH-AGS
10   CARTER, individually and on behalf of
     all other similarly situated,
11                                               ORDER GRANTING IN PART AND
                        Plaintiffs,              DENYING IN PART JOINT
12                                               STIPULATION CONTINUING STAY
           v.                                    OF CASE
13
     GENERAL NUTRITION CENTERS,
14   INC., a Delaware Corporation,
     GENERAL HOLDINGS, INC., a
15   Delaware Corporation,
16                      Defendants.
17
18         On April 22, 2016, Plaintiffs Jenna Kaskorkis and Kim Carter initiated this action
19   by filing a Complaint. (ECF No. 1). On June 6, 2016, the Court granted a joint motion
20   to extend time to respond to the Complaint. (ECF No. 5). On July 18, 2016, Defendants
21   filed an Answer to the Complaint. (ECF No. 8). On August 8, 2016, Plaintiffs filed an
22   amended complaint. (ECF No. 10). On August 25, 2016, Defendants filed an Answer
23   to the Amended Complaint.        (ECF No. 21).     The parties engaged in discovery
24   proceedings through September 2017, during which the Magistrate Judge granted three
25   requests to extend class certification briefing deadlines. (ECF Nos. 51, 61, 63). On
26   September 12, 2017, the Court granted a joint motion to stay the case until November
27   10, 2017. (ECF No. 82). On November 13, 2017, the Court granted a joint stipulation
28
                                               -1-
 1   to stay the case. (ECF No. 88). On January 25, 2018, the Court granted a joint
 2   stipulation to stay the case. (ECF No. 90). On April 2, 2018, the Court granted a joint
 3   stipulation to stay the case. (ECF No. 93). On May 18, 2018, the Court granted a joint
 4   stipulation to stay the case. (ECF No. 95). On July 10, 2018, the Court granted a joint
 5   stipulation to stay the case. (ECF No. 97). On August 30, 2018, the Court granted a
 6   joint stipulation to stay the case. (ECF No. 101). On October 22, 2018, the parties filed
 7   a status report and joint stipulation (ECF No. 102) requesting the Court to stay the case
 8   for the eighth time. The report states, “The parties believe that they have made
 9   significant progress in reaching agreement on many settlement terms, and are
10   currently exchanging draft settlement documents. This process is complicated by the
11   fact that the parties are endeavoring to settle . . . . multiple cases [with] multiple
12   plaintiffs.” Id. at 2–3; see also ECF No. 100 at 2–3 (“The parties believe that they
13   have made significant progress in reaching agreement on many settlement terms,
14   and   are   currently    exchanging   draft   settlement documents.     This process is
15   complicated by the fact that the parties are endeavoring to settle . . . . multiple cases
16   [with] multiple plaintiffs.”).
17         Having considered the parties’ Joint Stipulation Continuing Stay of Case (ECF
18   No. 102), the Court shall order the stipulation granted in part and denied in part. This
19   action is stayed until November 7, 2018, including all discovery and case-related
20   deadlines. The parties shall promptly notify the Court if they reach a settlement.
21         Within ten days after expiration of the stay set forth above, the parties shall
22   submit a revised Joint Status Report proposing how this matter will proceed.
23         IT IS SO ORDERED.
24
25    Dated: October 23, 2018
26
27
28
                                                -2-
